Citation Nr: 0201046	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than June 1, 1998, 
for the award of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

By way of procedural history, the Board notes that, in March 
1993, the veteran appealed a March 1993 RO rating decision 
that granted service connection and awarded a 50 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).  In 1997, the Board remanded the veteran's claim for 
further development.  However, on April 2, 1998, the RO 
received the veteran's written withdrawal of his substantive 
appeal.  See 38 C.F.R. § 20.204(b) (2001).  Thereafter, on 
April 6, 1998, the RO received the veteran's new claim for an 
increased rating.  In January 2000, the RO awarded a 100 
percent schedular rating for the service-connected PTSD, 
effective from June 1, 1998.

Also, in May 1998, the veteran filed a claim for a total 
rating based upon individual unemployability due to service 
connected disability (TDIU).  In September 1998, the RO 
denied the veteran's claim, and he filed a notice of 
disagreement in August 1999.  While he was not provided with 
a statement of the case regarding the issue of a total 
rating, in light of the RO's January 2000 rating action and 
the Board's decision described herein, the veteran's TDIU 
claim is rendered moot.


FINDINGS OF FACT

1.  The veteran's pending claim of entitlement to an 
increased evaluation for his service-connected PTSD was 
received on April 6, 1998.

2.  The evidence of record shows that, on July 9, 1997, the 
veteran was hospitalized for seizures and it was noted that, 
after a nine-month period of sobriety, during a fireworks 
display on July 4, 1997, he had experienced a flashback of 
his experience in Vietnam that led to alcohol abuse, and then 
he abruptly stopped drinking the day before admission.  He 
reported that his last full-time employment had been in 1981.

3.  The evidence is in approximate balance as to whether the 
July 1997 hospital admission made it factually ascertainable 
that the veteran's PTSD warranted a 100 percent schedular 
evaluation at that time.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
have been met for the assignment of an effective date of July 
9, 1997, for the increase of the disability rating for the 
veteran's post-traumatic stress disorder to 100 percent.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.340, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-Veterans Claims Assistance Act

Before addressing the veteran's claim for an earlier 
effective for award of a 100 percent evaluation for PTSD, the 
Board notes that, in November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
Nov. 9, 2000).  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of a 
detailed statement of the case (SOC), and a supplemental 
statement of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for an earlier 
effective date for the award of a 100 percent evaluation for 
PTSD.  We, therefore, believe that appropriate notice has 
been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The Board notes that, in a May 1996 written statement, the 
veteran said he was found totally disabled by the Social 
Security Administration (SSA) and received disability 
benefits due to his mental illness.  He said that an SSA 
hearing was conducted in Hayward, California, in 
approximately 1991.  In a June 1996 letter to the SSA, the RO 
requested copies of the records reviewed in conjunction with 
the veteran's claim for SSA benefits, but it does not appear 
that the records were received.  Thereafter, in response to 
the RO's March 2001 request for those records, SSA said that 
the veteran was not entitled to disability or SSI benefits at 
that time and that "[w]e presently have no medical [sic] on 
file."

In an April 2001 letter, the RO advised the veteran of SSA's 
above response and, in a statement received at the end of the 
month, he said, "I am in the process of waiting for my full 
file.  When it comes Social Security will call me."  
However, in a July 2001 written response to a congressional 
inquiry regarding the status of the veteran's claim, the 
Associate Commissioner of the SSA Office of Public Inquiries 
said that the veteran's disability claim file, which would 
contain any records SSA might have, could not be located.  
The SSA Associate Commissioner indicated that SSA was unable 
to furnish any medical records to the VA at the time and 
could provide no assurance that it would be able to do so at 
a later date.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that the 
veteran is receiving disability benefits from SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, the Court has concluded, in the case of Tetro v. 
Gober, 14 Vet. App. 110 (2000), that VA has the duty under 
the law to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from SSA.  Id.  
Nevertheless, these precedents notwithstanding, the Board 
notes that, according to the most recent information from SSA 
regarding the veteran, his Social Security claims file cannot 
be located, and may never be found.

Thus, a remand for the purpose of obtaining SSA records would 
serves no purpose, as it does not appear that such 
information is obtainable.  Moreover, even assuming, 
arguendo, that the veteran was awarded SSA benefits in 
approximately 1991, or even in 1996 when he notified the RO, 
as set forth in detail below, records associated with such a 
decision would be unlikely to affect the award of an earlier 
effective date for the grant of a 100 percent rating for 
PTSD, as the veteran filed his claim for an increased rating 
in 1998.  We do recognize the Court has held that all the 
evidence of record preceding a claim for increased rating is 
potentially relevant in determining whether there was an 
ascertainable increase in disability previous to the filing 
of the claim, see Hazan v. Gober, 10 Vet.App. 511, 518-520 
(1997).  However, where, as here, another Federal agency has 
indicated that no pertinent records are available, the Board 
must decide the appeal on the evidence before us.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (now codified at 38 U.S.C. 
5103A(d)).  In this case, the veteran has been examined, and 
he has been awarded a 100 percent disability rating.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim for an 
earlier effective date for the award of a 100 percent 
evaluation for PTSD.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

Service connection for PTSD was granted by the RO in a March 
1993 rating decision based, in part, on verification of 
combat related-stressors that included the veteran's receipt 
of a Combat Infantryman's Badge.  Service personnel and 
medical records noted that, at age nineteen, he was in the 
light infantry, witnessed the death of several comrades, and 
felt guilty over the loss of several of his fellow soldiers 
while he was not in a combat zone.  The RO also considered VA 
medical records, dated from April 1980 to June 1982, that 
showed repeated hospitalizations for treatment of alcohol 
abuse and a diagnosis of PTSD, and records, dated from 
September 1991 to June 1992, that included a diagnosis of 
PTSD.

These records indicated that the veteran described guilt and 
paranoia regarding nightmares, flashbacks and thoughts 
related to Vietnam, increased isolation, and lost jobs.  He 
had a history of substance abuse and repeated psychiatric 
hospitalizations, with suicide attempts in 1966 and 1970.  VA 
hospitalized the veteran from September 1991 to June 1992, 
when the initial diagnostic impression was PTSD, with a need 
to rule out atypical psychosis, alcohol abuse, and 
schizophrenia.  Treatment included psychotropic medications, 
individual and group therapy, and detoxification.  The 
discharge summary indicates that the veteran was transferred 
to the self-help ward in April 1992 and filed for SSA 
disability benefits and service connection for PTSD.

The RO also considered a February 1993 VA examination report 
that indicated the veteran took medication without which he 
felt more paranoid, as if he were being stalked, and turned 
to more alcohol consumption for self-medication.  He had 
auditory hallucinations, sleep difficulty, and frequent 
nightmares and flashbacks of combat-related situations.  He 
was irritable and short tempted and said, "I can't work", 
even with those people he had known since childhood.  After 
his 1982 psychiatric hospitalization, he had resumed work as 
a roofer for about a year before returning to the hospital.  
The veteran reported that he had last worked two years 
earlier, and described himself as an "ex-roofer".  He lived 
alone and was socially isolated.  A mental status examination 
showed that the veteran was tense, anxious, and fearful, with 
no suicidal or homicidal ideations or auditory delusions or 
delusional thoughts.  At Axis I, the diagnosis was PTSD and, 
at Axis II, dysthymic disorder was diagnosed.  A score of 41 
was assigned on the Global Assessment of Functioning (GAF) 
scale.  The VA examiner commented that the veteran's GAF 
score post-hospitalization was quite low.  It was noted that 
the veteran was extremely socially isolated and irritable 
and, in the VA examiner's opinion, the veteran's dysthymic 
disorder was related to his PTSD.  It was also noted that the 
veteran felt quite despondent about his condition and 
emotional isolation.

The RO awarded a temporary total rating, effective from 
December 26, 1991, and a 50 percent schedular evaluation, 
effective from July 1, 1992.  The veteran appealed the award 
of the 50 percent disability evaluation for PTSD.   In 
September 1993, the RO effectuated service connection from 
September 11, 1991, the date of the veteran's VA hospital 
admission.  The RO made the temporary total (100 percent) 
rating effective from that earlier date.

At a March 1994 VA examination, it was noted that the veteran 
had great difficulty adjusting to civilian life after his 
return from Vietnam.  He had recurring combat-related 
flashbacks, sleep difficulty and nightmares, and auditory and 
visual hallucinations.  He startled easily, was 
hypervigilant, and drank approximately a pint of hard liquor 
nightly.  He said he drank to help him sleep, although 
Trilafon worked, but he indicated that it was difficult for 
him to obtain the medication.  According to the examination 
report, the veteran worked as a machinist for a period of 
time and then as a roofer, but did not remember working for 
many years.  He lived in an apartment with his second wife, 
from whom he was in the process of being divorced.  A mental 
status examination revealed the veteran's mood was 
ambivalent, and his affect blunted; his speech was 
spontaneous, and his thought process was logical and goal-
directed.  He reported auditory hallucinations, was not 
suicidal, and there was no delusional thinking.  Judgment was 
fair, and the veteran was well oriented.  The Axis I 
diagnoses were PTSD and alcohol dependency, and a GAF score 
of 30 was assigned.  The examiner commented that the 
veteran's history and mental status examination were 
consistent with the diagnosis of PTSD and alcohol dependency, 
and that the PTSD was related to service.

In December 1993, the RO confirmed and continued the 
previously assigned schedular 50 percent evaluation for PTSD.

The veteran was admitted to a VA Domiciliary in August 1994, 
and discharged in October 1994.  The diagnoses included 
alcohol dependence, nicotine dependence, antisocial 
personality disorder, and PTSD.  The record shows he had 
completed a PTSD program at another VA facility three years 
earlier, was in the process of a divorce, and was homeless.  
He said he had not used alcohol for the previous six to 
twelve months.  A September 1994 psychology assessment 
included a diagnosis of PTSD.  The veteran reported income 
from "SSD" and VA disability benefits.  His goal was to 
stay clean and sober, and to occupy his time with some kind 
of gainful employment.  In October 1994, he was found 
drinking beer and smoking in his room. 

In May 1995, the RO denied the veteran's claim for a 
temporary total rating based on hospitalization for service-
connected PTSD, for the recent Domiciliary treatment.

In a May 1996 statement to the RO, the veteran reported that 
he received SSA benefits and had been declared permanently 
and totally disabled by SSA due to his mental illness.  The 
veteran said an SSA hearing had been conducted in Hayward, 
California, in approximately 1991.  He stated that he had 
been unable to obtain or retain employment since 1982, 
virtually isolated himself daily and lived alone for the past 
five years, and that his disability totally incapacitated him 
at times.

VA hospitalized the veteran from May to June 1996.  The 
diagnoses included alcohol dependency and history of PTSD.  
The discharge summary shows that he was drinking a case of 
beer daily, and came to the hospital for detoxification.  He 
was admitted to the Substance Abuse Treatment Program and 
attended group therapy, Alcohol Anonymous meetings, and 
classes on substance abuse.  Prior to discharge, he was 
evaluated for his PTSD and depression and, at his request, 
started on medication.  

A March 1996 VA examination report indicates that the veteran 
received SSA disability and VA benefits, and lived in a 
rented trailer in a wooded area a distance from a friend's 
house.  The veteran was not currently working and could not 
recall his last employment date.  He thought he was employed 
with a moving company.  He avoided going into town and his 
friends shopped for him.  He complained of poor recall and 
irritability, and said he could no longer "drink anymore to 
sedate."  He had occasional combat-related dreams and 
flashbacks, and slept approximately six to eight hours.  The 
veteran said sobriety "brought sadness in wasting 25 years 
of my life.  I have no suicidal thoughts."  Objectively, the 
veteran's affect was rather flat.

According to a November 1996 VA social and industrial survey, 
the veteran had been sober for six months.  Two days earlier, 
he had been discharged from a VA medical facility following a 
voluntary admission for alcoholism.  He described paranoia 
about staff members, which was diminished when he took 
prescribed medication.  Objectively, the veteran was quiet 
and relaxed, and his speech was soft and slow.  He admitted 
to drinking before the interview.  The interviewer said there 
appeared to be a relationship between the veteran's PTSD and 
alcohol use, and made reference to a VA physician's October 
1996 comment on the matter.

A November 1996 PTSD VA examination report indicates that the 
veteran's records were reviewed, but he was not examined at 
that time.  The examiner opined that the veteran's alcoholism 
was a primary rather than secondary disorder, was not an 
integral part of his PTSD, and was not secondary to his PTSD.    

In September 1997, the Board remanded the veteran's claim for 
an increased rating for PTSD to the RO, to comply with his 
request for a Travel Board hearing.  In due course, a hearing 
before the Board at the RO was scheduled for April 2, 1998.

On April 2, 1998, the veteran submitted a letter constituting 
his written withdrawal of his substantive appeal for an 
increased rating for the service-connected PTSD.  In addition 
to withdrawing his appeal, he stated, in pertinent part, "I 
do, however, reserve the right to re-open this claim for 
increase at a future date . . . ."

On April 6, 1998, the RO received a VA Form 21-4138, 
Statement in Support of Claim, over the signature of a 
veterans service representative.  The statement averred that 
the veteran, based upon an increase in symptomatology related 
to his PTSD, wished to request a new VA examination and an 
increased disability evaluation.

The evidence collected in conjunction with the veteran's new 
and most recent claim includes VA medical records, dated from 
May 1996 to June 1998.  The records include diagnoses of 
alcohol dependency and PTSD, and indicate that he was 
hospitalized for detoxification multiple times in 1996 and in 
1997, and in January 1998.  

A VA discharge summary shows that the veteran was 
hospitalized from July 9 to July 14, 1997, for treatment of 
seizures.  The report shows he had managed a nine-month 
period of sobriety until July 4, 1997, when, during a 
fireworks display, he reported a combat-related flashback and 
started drinking heavily again.  This was reportedly his 
first seizure since 1991.  The records show the veteran's 
occupation was machinist, his last full-time employment was 
in 1981, and he received income from VA benefits.  He lived 
in a mission.  The August 1997 discharge summary reflects the 
veteran's complaints of combat-related dreams and flashbacks.  
He had a history of seizure disorder, and was homeless and 
unemployed.  At discharge, a GAF score of 45 was assigned, 
denoting serious symptoms or major impairment in social and 
occupational functioning, no friends, and an inability to 
keep a job.

A June 1998 VA social and industrial survey indicates that 
the veteran was interviewed in May 1998.  He received SSA 
disability benefits in addition to his VA disability 
benefits.  The veteran reported that he was unable to hold 
any lasting employment since 1981 when he was a roofing 
contractor and heavily involved in drugs and alcohol.  He 
said that on a few occasions he attempted to return to work 
and found that the work place, competition and physical 
requirements of that type of work were something he had not 
acquired in his younger years.  While he felt competent in 
his work performance in the late 1970s and early 1980s, he 
found that the residues from his military experiences started 
to erode what stability he did have at that time in his life.  
He had earned a general equivalency diploma from high school.  
The veteran said drinking helped to cope with his paranoid 
ideation by numbing him.  He had been clean and sober for 
approximately two and one half months and found it a struggle 
to maintain.  The veteran denied hearing voices for several 
months, and said he saw a VA psychiatrist on a regular basis 
for treatment of his PTSD and paranoid ideation.  He took 
medication for his alcoholism.  

According to this survey, psychiatrically, the veteran saw 
himself as non-functional, in terms of his paranoid ideation, 
lack of trust in people and basic antisocial behavior.  He 
reported numerous nightmares of combat-related experiences 
that were more frequent and intense.  He was divorced, had 
one daughter whom he seldom saw, and said the relationship 
was somewhat shattered years ago due to his alcoholic and 
PTSD behavior.  The VA social worker said the veteran was 
well known at the VA facility, mainly due to his alcoholism 
and depressive disorder.  Further, it was noted that, "for 
all intents and purposes, [the veteran] is one that truly 
exhibits the classic diagnosis of PTSD.  He is unable to 
function in any type of situation that requires competition, 
dependability, reliability and production."

At a June 1998 VA examination, the veteran reported that his 
life after service in Vietnam was "terrible".  He used 
alcohol, thought people were trying to harm him, and heard 
voices.  He took medication for his paranoid ideas, and was 
sober for six months.  He was still bothered by recurrent 
nightmares and flashbacks of combat-related situations.  The 
veteran was socially isolated, easily irritated, and had a 
bad temper, but had not been in any fights for ten years.  A 
mental status examination showed that he was quite tense but 
not actively suicidal or homicidal.  He had strong paranoid 
feelings against groups of people but was not actively 
psychotic, and managed well with medication.  His speech was 
goal oriented and he was well oriented.  His memory was 
intact.  The Axis I diagnoses were PTSD, moderate, with 
paranoid ideas and history of substance abuse, in remission.  
A GAF score of 40 was assigned.

VA hospitalized the veteran in June 1998 for detoxification.  
The discharge summary shows diagnoses included alcohol 
dependence and schizophrenia.  The veteran was homeless, 
lived in a mission, and had a history of alcoholic seizures.  
He said he drank because he heard voices, but was not 
suicidal, and was last hospitalized in February 1998.  He 
reported sleep difficulty and nightmares about every two 
hours.  He was homeless and on disability, and his current 
income was $1,000 from VA disability benefits.  

At a November 1999 VA examination, the veteran said he was 
divorced and unemployed.  He had not been in any other 
treatment for PTSD.  The veteran reported approximately two 
flashbacks per week and had daily intrusive thoughts about 
Vietnam.  He had sleep difficulty and frequent combat-related 
nightmares.  He was hypervigilant and had an exaggerated 
startle reflex.  He had emotional numbing, was mistrustful of 
others, and was paranoid and socially isolated.  He had 
survival guilt regarding his combat-related experiences.  The 
veteran had not abused alcohol since being hospitalized for 
congestive heart failure.  He had suicidal and occasional 
homicidal ideations.  He had experienced auditory 
hallucinations in the past, and still had them.  The veteran 
also had occasional delusions about an unknown person trying 
to poison him.  

Objectively, the veteran looked depressed.  Thought content 
was normal and there were no psychotic symptoms.  He seemed 
oriented.  Insight and judgment were fair.  It was noted that 
he had the opportunity to fit into group or inpatient therapy 
for PTSD but did not do it because he did not want to be 
around other people.  Psychological test results showed that 
the veteran "maxed" out the scales that measured anxiety 
and dysthymia, he was very anxious and depressed, and he 
sometimes had difficulty differentiating between what was 
real and unreal.  The Axis I diagnosis was severe PTSD, and 
the examiner disagreed with the previous VA examiner's 
judgment of moderate PTSD.  The veteran also had some 
paranoid ideation and alcohol abuse, by history.  At Axis II, 
there were noted to be at least three personality disorders.  
It was noted that the veteran was unemployed and, in the 
examiner's opinion, was unemployable.  A GAF score of 35 was 
assigned.

In January 2000, the RO awarded a 100 percent disability 
evaluation for PTSD, effective from June 1, 1998.  In the 
rating decision, the RO stated that, although the June 1998 
VA examination had concluded that the veteran's disability 
from PTSD was moderate, and the November 1999 examination had 
concluded it was severe, reasonable doubt was being resolved 
in the veteran's favor and his PTSD was held to have been 
completely disabling when VA examined him on June 1, 1998.

In June 2000, the veteran's attorney filed a notice of 
disagreement with the effective date of the 100 percent 
disability evaluation for PTSD.  In a January 2001 letter, 
the attorney requested a hearing before the Board.  An 
October 2001 letter advised the veteran, with a copy to his 
attorney, that he was scheduled for a Travel Board hearing in 
November 2001.  A VA Form 9, Appeal to Board of Veterans' 
Appeals, signed by the veteran and his attorney, was received 
in November 2001, indicating that he no longer desired a 
hearing before the Board.  Also received was a letter from 
his attorney, withdrawing the request for the Board hearing.

III.  Legal Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, supra.

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2001).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's PTSD.  Under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the schedular criteria provide for a 
100 percent evaluation with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

After reviewing all of the evidence of record and applicable 
law and regulations, the Board finds that entitlement to an 
earlier effective date of July 9, 1997, for a 100 percent 
disability rating for the service-connected PTSD is 
warranted.  As noted above, the veteran filed a claim for an 
increased evaluation for PTSD that was received on April 6, 
1998.  The claim was ultimately granted in the rating 
decision of January 2000.

In the case at hand, the effective date of the veteran's 
claim is governed by the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, within one year prior to receipt of the claim for 
an increased rating.  38 U.S.C.A. § 5110(b)(2).  The July 
1997 VA hospital record shows that the veteran had not had 
substantial employment since 1981.  It was indicated that the 
veteran's psychiatric disabilities, and substance abuse 
problems, caused his inability to obtain and retain 
employment.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (When it is not possible to separate the effects of a 
non-service-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).

In the VA hospital record covering July 9-14, 1997, it was 
noted that the veteran had been sober for nine months when, 
on July 4, 1997, he saw a fireworks display and experienced a 
flashback of his Vietnam experience that led to his resuming 
drinking, which, in turn, caused the withdrawal seizures for 
which he sought treatment.  The medical record assigned a GAF 
score of 45, denoting some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood, or 
serious impairment of occupational and social functioning.  
"GAF is a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).

The Board is well aware that, at the time of the July 1997 
hospitalization, the veteran had an appeal pending in which 
he was challenging the RO's previous assignment of a 50 
percent disability rating for PTSD, which had been effective 
since 1992.  However, after requesting a Travel Board 
hearing, which led to a remand by the Board and the 
scheduling of a hearing at the RO, the veteran expressly 
withdrew that appeal, in writing.  That withdrawal ended the 
appeal and rendered the RO's rating decision final, subject 
to any future claim for an increase in the rating.  See, 
e.g., Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (appeal remains 
pending until final RO or Board decision is rendered, or 
appeal is withdrawn by claimant). 

In the absence of competent medical evidence specifically 
attributing the veteran's unemployability solely to other 
problems, e.g., his substance abuse, it is not unreasonable 
to conclude that the veteran's PTSD is largely responsible 
for his inability to retain gainful employment.  See 
Mittleider, supra.  As discussed above, when it is not 
possible to separate the effects of the conditions, the 
provisions of 38 C.F.R. § 3.102, providing that reasonable 
doubt on any issue be resolved in the claimant's favor, 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition.  61 Fed. Reg. 52,698 (1996) 
(commentary accompanying amendments to VA regulations 
governing the rating of mental disorders).

Moreover, the reasonable-doubt/benefit-of-the-doubt doctrine 
also applies to our decision on the merits of the claim for 
an earlier efectiver date.  After review of the evidence of 
record, the Board finds that the evidence is in approximate 
equipoise as to whether an effective date of July 9, 1997, is 
appropriate for the grant of a 100 percent disability 
evaluation for PTSD, that being the first day of the 
hospitalization in which it was shown that the veteran's PTSD 
probably caused unemployability.  Thus, resolving reasonable 
doubt in favor of the veteran, we conclude that the July 9, 
1997, VA hospital record is the earliest ascertainable 
evidence of entitlement to a 100 percent rating within one 
year prior to receipt of the April 6, 1998, claim for an 
increased rating for PTSD.


ORDER

An effective date of July 9, 1997, for a 100 percent 
schedular evaluation for PTSD is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

